Submission of a controversy upon an agreed statement of facts pursuant to section 546 of the Civil Practice Act. The issue presented is whether under the terms of a certain agreement extending a mortgage on the plaintiffs’ property interest is payable at five per cent or six per cent during the period of extension. Judgment is unanimously directed for the plaintiffs, without costs. We find that the reduction of the interest from six per cent to five per cent during the period of extension was conditioned upon the payment of the installments on account of the principal and the payment of the interest quarterly at the reduced rate, and not upon an agreement to pay the balance due on the principal at the expiration of the period of extension. Hammond v. Lawrence Investing Co., Inc. (262 App. Div. 900) is distinguishable upon the explicit language used in that case. Brighton Operating Corp. v. Morrison (262 App. Div. 895) and Royal Court Realty Co., Inc., v. Thomas (259 id. 313) are not in point. There the question involved was the interest rate after the extension agreement had expired. Present — Hagarty, Johnston, Adel, Taylor and Close, JJ.